Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00428-CV

                Hedilberto ARIAS, Sr. and Prime Time Plumbing & Construction, Inc.,
                                             Appellants

                                                   v.

                                          TBF FINANCIAL,
                                              Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2020-CV-05548
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: October 27, 2021

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND
REMANDED

           This is a restricted appeal from a default judgment. The parties filed a joint motion

requesting this court to set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for further proceedings in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2). The motion does not recite any agreement of the parties as to costs.

           We grant the motion. The judgment of the trial court is set aside without reference to the

merits and the case is remanded to the trial court for proceedings in accordance with the agreement
                                                                                        04-21-00428-CV


of the parties. All costs of this appeal shall be taxed against appellant. See TEX. R. APP. P. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”).

                                                  PER CURIAM




                                                 -2-